DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable Dai et al. (USP# 8,527,062; hereinafter “Dai”).
Regarding claim 30, Dai discloses a voltage regulator to produce a variable supply voltage using an input electrical power (e.g. Fig. 4); a current-generating circuit to supply current to one or more electrodes (e.g. Abstract), wherein the current-generating circuit includes a transistor coupled to the variable supply voltage (e.g. Fig. 5, M13/M14); a reference current circuit coupled to the voltage regulator, the reference current circuit that, in operation, produces a voltage that follows changes in the variable supply voltage (e.g. Fig. 5, 255); and a comparator (e.g. Fig. 5, 370) including – a first input coupled to the reference current path to sense the voltage that follows changes in the variable supply voltage (e.g. Fig. 5, 350) and a second input coupled to the transistor in the current-generating circuit to sense a voltage drop across the transistor (e.g. Fig. 5, 360), wherein the comparator, in operation, produces an indication when the voltage at the second input exceeds the voltage at the first input (e.g. see disclosure with regard to element 370 and Fig. 5).  The examiner notes that the prior art uses voltage and voltage sources and does not recite current or current sources; however, the examiner notes this is an obvious substitution as the relationship between voltage and current is well established using Ohm’s Law and utilizing voltage or current sources would be an obvious design choice in which known equivalent circuits could be chosen and substituted without changing the operation of the device.
Regarding claim 31, Dai discloses the voltage regulator is a programmable voltage regulator; and wherein the circuit further comprises: a control circuit coupled to the programmable voltage regulator and the voltage monitoring circuit wherein the control circuit, in operation, controls the voltage regulator based on the indication from the comparator to increase the variable supply voltage provided to the current-generating circuit (e.g. Col 5-6, ll 64-9).
Regarding claim 32, Dai discloses the indication is provided by the comparator when the variable supply voltage produced by the voltage regulator is insufficient for supplying the current (e.g. Cols 5-7, where the optimization of the voltage/current is integral to operation).
Regarding claim 33, Dai discloses the first input is connected to a node that is located between a reference transistor in the reference current path, and a constant current source (e.g. Fig. 5 – where Vds is connected to a note located between M13 and M14).
Regarding claim 34, Dai discloses the current-generating circuit includes a set of transistors connected in parallel, the current-generating circuit, in operation, produces the current; and the second input is connected to a node located between the set of transistors connected in parallel (e.g. Fig. 5 – where Vds is connected to a note located between M13 and M14).
Regarding claim 35, Dai discloses the current-generating circuit includes serially connected transistors that produce the current; and the second input of the comparator is connected to a node between the serially connected transistors (e.g. Fig 5, where Vt is connected to M11 and M12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792